department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number ---- refer reply to cc psi plr-104279-12 date date internal_revenue_service number release date index number 2207a 2207a ----------------------- ---------------------------------------- ---------------------------------------- -------------------------------- re legend ----------------------------------------------- ---------------------------------------------- --------------------- -------------------------- decedent spouse date date accounting firm ------------------------------------- court state statute state statute state a b c --------------------------------------------------- ------------------------------------------- ------------------------------------------- ------------- ----------- ----------- ----- dear -------------- this letter responds to your letter dated date and supplemental correspondence requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election for a_trust to divide the trust into exempt and non-exempt trusts to make a reverse_qtip_election with respect to the exempt trust and to allocate decedent’s available gst_exemption to the exempt trust and rulings regarding the estate gift and income_tax consequences of the proposed division of the non-exempt trust into two trusts and spouse’s assignment of his income_interest in one of the resulting trusts plr-104279-12 facts the facts and representations submitted are summarized as follows on date decedent and spouse trustors created a joint revocable_trust trust decedent died on date survived by spouse two children and grandchildren pursuant to article fourth of decedent’s will the residue of her estate passed to trust pursuant to paragraph sixth of trust upon the death of decedent the trustee divided trust into three irrevocable trusts trust a a_trust to hold spouse’s property trust b a credit_shelter_trust and trust c a_trust intended to qualify as a qualified_terminable_interest_property trust qtip the ruling requests in this letter pertain to trust c spouse is the sole trustee of trust c the terms of trust c are set forth in paragraph sixth section c of trust as follows the trustee must distribute all income at least annually to spouse during spouse’s lifetime if payments of income from trusts a b and c are insufficient the trustee in the trustee’s discretion and with due consideration given to spouse’s income and other resources outside of the trust may pay to or apply for spouse’s benefit so much of the principal of trust c as the trustee deems proper or necessary for that purpose spouse has the power to require the trustee to convert unproductive property into productive property upon spouse’s death any accrued or undistributed_income shall be distributed to spouse’s estate and the balance of trust c will be added to trust b and administered and distributed under the terms of trust b it is the intention of the trustors that trust c qualify as a qtip_trust section h provides that if trust c may be subject_to gst tax the trustee may divide the trust into two separate subtrusts of equal or unequal value the trustee is authorized to make a reverse_qtip_election to treat decedent as the transferor for gst tax purposes for all or a portion of trust c and to allocate decedent’s gst_exemption to one subtrust furthermore under paragraph tenth no interest in the principal or income of trust c shall be anticipated assigned or encumbered or be subject_to any creditor’s claim or to legal process prior to its actual receipt by the beneficiary spouse as executor of decedent’s estate retained accounting firm to prepare form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate accounting firm failed to elect to treat trust c as qtip property and make a reverse_qtip_election with respect to all or a portion of trust c spouse represents that prior to date decedent had not allocated any of her gst_exemption to lifetime transfers under the automatic allocation rules of sec_2632 of the internal_revenue_code on date a of decedent’s gst_exemption was allocated to trust b leaving b of decedent’s gst_exemption available to allocate to a portion of trust c if the requested relief is granted plr-104279-12 if the relief requested in this letter is granted spouse will file a supplemental form_706 for decedent’s estate and make a qtip_election with respect to trust c divide trust c into exempt trust and non-exempt trust pursuant to sec_26_2654-1 of the generation-skipping_transfer_tax regulations make the reverse_qtip_election with respect to exempt trust and allocate decedent’s available gst_exemption to that trust spouse will petition state court to authorize the division of non-exempt trust into trust and trust and the modification of trust instrument to allow spouse to assign his income_interest in trust to his children upon obtaining an order from state court spouse will divide non-exempt trust into trust sec_1 and which will each have terms identical to non-exempt trust and will be funded with assets on a pro-rata basis trust will contain c percent of non-exempt trust’s assets and the remaining assets of non-exempt trust will fund trust spouse will serve as trustee of all four trusts immediately upon funding trust spouse will assign his income_interest in trust to his children to the extent the assignment results in a gift_tax under sec_2519 spouse will waive his right to recover any gift_tax from trust under sec_2207a state statute provides that a court for good cause may divide a_trust into two or more separate trusts if such division will not defeat or substantially impair the accomplishment of trust purposes or the interests of the beneficiaries state statute provides if all of the beneficiaries of an irrevocable_trust consent they may compel modification or termination of the trust upon petition to the court following these transactions trust will continue in existence until spouse’s death spouse’s children will receive the income_interest in trust during spouse’s lifetime spouse will retain his right to receive discretionary principal distributions from trust upon spouse’s death the trust estate will be distributed to trust b to be administered and distributed under the terms of trust b rulings requested executor of decedent’s estate requests an extension of time under sec_301_9100-1 and sec_301_9100-3 to i make a qtip_election with respect to trust c under sec_2056 ii sever trust c into exempt trust and non-exempt trust pursuant to sec_26_2654-1 iii make a reverse_qtip_election with respect to exempt trust pursuant to sec_2652 and iv allocate decedent’s available gst_exemption to exempt trust the assignment of spouse’s income_interest in trust to his children will result in a gift by spouse under sec_2511 of spouse’s income_interest in trust and a gift by spouse under sec_2519 of the entire_interest in trust as determined on the date of the disposition other than the value of the qualifying_income interest in the assets in trust plr-104279-12 the assignment of spouse’s income_interest in trust to his children will not result in a gift by spouse under sec_2519 of the property transferred to exempt trust and trust following spouse’s assignment of his income_interest in trust to his children trust will not be includible in spouse’s gross_estate under sec_2044 when spouse assigns his income_interest in trust to his children the value of spouse’s income and discretionary principal interest in exempt trust and trust will not be valued at zero under sec_2702 when spouse waives his right of recovery provided by sec_2207a spouse will be treated as having transferred the unrecovered gift_tax amount to trust from which the recovery could have been obtained the amount_of_the_gift will be the amount of the reimbursement to which spouse would have been entitled but for his waiver the division of trust c into exempt trust and non-exempt trust the division pursuant to court order of non-exempt trust into trust and trust and the funding of such trusts on a pro-rata basis will not disqualify exempt trust trust or trust as qtip trusts and the subsequent assignment by spouse of his income_interest in trust to his children will not disqualify exempt trust or trust as qtip trusts the division pursuant to court order of non-exempt trust into trust and trust on a pro-rata basis will not be a recognition event for income_tax purposes law and analysis ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed under sec_2056 for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the property shall be treated as passing to any person plr-104279-12 other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides generally that the qtip_election is made on the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_2601 imposes a tax on every generation-skipping_transfer gst sec_2611 provides that a gst includes a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect on date provided that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under sec_2632 any allocation by an individual of his gst_exemption may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions sec_2632 as in effect on date provides that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by plr-104279-12 sec_2632 shall be deemed to be allocated as follows - a first to property which is the subject of a direct_skip occurring at the individual's death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual's death sec_26_2632-1 provides generally that an allocation of decedent’s unused gst_exemption by the executor is made on form_706 sec_26_2632-1 provides in relevant part that a decedent's unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent's executor on or before that date unused exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for estate_tax purposes chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made however no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust under sec_2652 and sec_26_2652-1 the individual with respect to whom property was last subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made sec_26_2654-1 provides in part that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions plr-104279-12 actually granted for the estate of the transferor and c the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding sec_2642 provides that for purposes of chapter the inclusion_ratio with respect to any property transferred in a gst is the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2642 provides in part that except as provided in sec_2642 if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2642 is its value as finally determined for purposes of chapter sec_2642 provides that any allocation to property transferred as a result of the death of the transferor is effective on and after the date of the death of the transferor sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation plr-104279-12 described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 through provide standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 and sec_26_2654-1 have been satisfied accordingly executor of decedent’s estate is granted days from the date of this letter to file a supplemental form_706 to make a qtip_election with respect to trust c under sec_2056 sever trust c into exempt trust and non-exempt trust under sec_26_2654-1 make a reverse_qtip_election with respect to exempt trust under sec_2652 and allocate decedent’s available gst_exemption to exempt trust the allocation will be effective as of decedent’s date of death date the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return a copy of this letter is enclosed for this purpose ruling sec_2 through sec_2044 and b provides that the value of the decedent’s gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 and to which sec_2519 relating to dispositions of certain life estates did not apply with respect to a disposition by the decedent of part or all of such property plr-104279-12 sec_2044 provides that for purposes of chapter and chapter property includible in the decedent's gross_estate under sec_2044 shall be treated as property passing from the decedent sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed under sec_2056 for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual under sec_2502 the gift_tax imposed under sec_2501 is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which sec_2519 applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides in part that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 plr-104279-12 sec_25_2519-1 provides in part that if a donee spouse makes a disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 the donee spouse is treated for purposes of chapter sec_11 and sec_12 as transferring all interests in property other than the qualifying_income interest for example if the donee spouse makes a disposition of part of a qualifying_income_interest_for_life in trust corpus the spouse is treated under sec_2519 as making a transfer subject_to chapter sec_11 and sec_12 of the entire trust other than the qualifying_income_interest_for_life therefore the donee spouse is treated as making a gift under sec_2519 of the entire trust less the qualifying_income interest and is treated for purposes of sec_2036 as having transferred the entire trust corpus including that portion of the trust corpus from which the retained income_interest is payable a transfer of all or a portion of the income_interest of the spouse is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2519-1 provides that the amount treated as a transfer under sec_25_2519-1 is further reduced by the amount the donee spouse is entitled to recover under sec_2207a relating to the right to recover gift_tax attributable to the remainder_interest if the donee spouse is entitled to recover gift_tax under sec_2207a the amount_of_the_gift tax recoverable and the value of the remainder_interest treated as transferred under sec_2519 are determined by using the same interrelated computation applicable for other transfers in which the transferee assumes the gift_tax liability the gift_tax consequences of failing to exercise the right of recovery are determined separately under sec_25_2207a-1 sec_2207a provides that if for any calendar_year tax is paid under chapter with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which the total_tax for such year under chapter exceeds the total_tax that would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter under sec_25_2207a-1 if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property as defined in sec_25_2207a-1 the amount of gift_tax attributable plr-104279-12 to that property the value of property to which sec_25_2207a-1 applies is the value of all interests in the property other than the qualifying_income interest there is no right of recovery from any person for the property received by that person for which a deduction was allowed from the total_amount_of_gifts if no federal gift_tax is attributable to the property the right of recovery arises at the time the federal gift_tax is actually paid_by the transferor subject_to sec_2519 sec_25_2207a-1 provides that the failure of a person to exercise a right of recovery provided by sec_2207a upon a lifetime_transfer subject_to sec_2519 is treated as a transfer for federal gift_tax purposes of the unrecovered amounts to the person s from whom the recovery could have been obtained see sec_25_2511-1 the transfer is considered to be made when the right to recovery is no longer enforceable under applicable law and is treated as a gift even if recovery is impossible sec_25_2207a-1 provides that the transferor subject_to sec_2519 may execute a written waiver of the right of recovery arising under sec_2207a before that right of recovery becomes unenforceable if a waiver is executed the transfer of the unrecovered amounts by the transferor is considered to be made on the later of i the date of the valid and irrevocable waiver rendering the right of recovery no longer enforceable or ii the date of the payment of the tax by the transferor sec_25_2207a-1 provides that the amount of federal gift_tax attributable to all properties includible in the total_amount_of_gifts under sec_2519 made during the calendar_year is the amount by which the total federal gift_tax for the calendar_year including penalties and interest attributable to the tax under chapter that has been paid exceeds the total federal gift_tax for the calendar_year including penalties and interest attributable to the tax under chapter that would have been paid if the value of the properties includible in the total_amount_of_gifts by reason of sec_2519 had not been included sec_25_2207a-1 provides that a person's right of recovery with respect to a particular property is an amount equal to the amount determined in sec_25_2207a-1 multiplied by a fraction the numerator of the fraction is the value of the particular property included in the total_amount_of_gifts made during the calendar_year by reason of sec_2519 less any deduction allowed with respect to the property the denominator of the fraction is the total value of all properties included in the total_amount_of_gifts made during the calendar_year by reason of sec_2519 less any deductions allowed with respect to those properties sec_25_2207a-1 provides that if the property is in trust at the time of the transfer the person receiving the property is the trustee and if the property does not remain in trust any person who has received a distribution or takes the property prior to the expiration of the right of recovery plr-104279-12 sec_2702 provides that solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest as defined in sec_2702 shall be treated as being zero and the value of any retained_interest that is a qualified_interest as defined in sec_2702 shall be determined under sec_7520 under sec_25_2702-2 the term retained means held by the same individual both before and after the transfer in trust based upon the facts provided and representations made we conclude the assignment of spouse’s income_interest in trust to his children will result in a gift by spouse of spouse's income_interest in trust under sec_2511 and a gift by spouse under sec_2519 of the entire_interest of trust other than the value of spouse's qualifying_income interest spouse's gift_tax liability for the transfer of his qualifying_income interest in trust will be determined under sec_25_2511-2 the assignment of spouse’s income_interest in trust to his children will not result in a gift by spouse of any portion of the assets in exempt trust or trust under sec_2519 after spouse’s assignment of his income_interest in trust to his children trust will not be includible in spouse’s gross_estate under sec_2044 because of the application of sec_2044 when spouse assigns his income_interest in trust to his children spouse's interest in exempt trust and trust will not be treated as a retained_interest for purposes of sec_2702 and accordingly spouse's assignment of his income_interest in trust to his children will not result in spouse's interest in exempt trust or trust being valued at zero under sec_2702 pursuant to sec_2207a spouse has the right to recover from trust the amount of gift_tax payable by spouse because of the deemed transfer under sec_2519 as a result the deemed transfer under sec_2519 will be treated as a net_gift the amount_of_the_gift will equal the value of all the property then owned by trust subject_to the qualifying_income interest determined on the date of disposition and reduced by the amount of gift_taxes spouse has the right to recover from trust if spouse waives his right of recovery provided by sec_2207a then under sec_2511 spouse is treated as making an additional gift by transferring the unrecovered gift_tax amount to trust from which the recovery could have been obtained the amount_of_the_gift will be the amount of reimbursement to which spouse was entitled but for his waiver plr-104279-12 the division of trust c into exempt trust and non-exempt trust and the division pursuant to court order of non-exempt trust into trust and trust on a pro-rata basis will not cause exempt trust trust or trust to fail to qualify as qtip trusts under sec_2056 and the assignment of spouse’s income_interest in trust to his children will not cause exempt trust or trust to fail to qualify as qtip trusts ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained revrul_56_437 1956_2_cb_507 provides that a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction in revrul_69_486 1969_2_cb_159 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between beneficiaries an exchange that required recognition of gain under sec_1001 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group plr-104279-12 of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite in the present case it is consistent with the supreme court’s opinion in cottage savings to find that the interest of the beneficiaries of trust and trust will not differ materially from the interests of the of the beneficiaries in non-exempt trust under the proposed division the interest of the beneficiaries in trust and trust will be substantially identical to their interests in non-exempt trust prior to the proposed division of non-exempt trust into trust and trust because state law will authorize this pro_rata division the proposed division of non-exempt trust into trust and trust with substantially identical terms and provisions will not result in the beneficiaries acquiring any new or additional interests therefore the division of non-exempt trust is not a sale_or_other_disposition of property under revrul_56_437 and does not result in a material difference in the legal entitlements enjoyed by the beneficiaries under cottage savings based upon the facts and representations made we conclude that the division pursuant to court order of non-exempt trust into trust and trust on a pro-rata basis will not result in the recognition of gain_or_loss for purposes of sec_61 or sec_1001 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative furthermore except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding whether trust will be included in spouse’s gross_estate under sec_2036 plr-104279-12 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries by _____________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
